IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEPHANIE ANN HOWELL,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3389

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Andy Thomas, Public Defender, Steven L. Seliger, Assistant Public Defender, and
Maria Ines Suber, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.